     Case 3:20-cv-01950-MMA-JLB Document 21 Filed 07/21/21 PageID.263 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11   ADRIANA SUAREZ TAPIA, on behalf of Case No. 20cv1950-MMA-JLB
     herself, and all others similarly situated,
12                                               NOTICE AND ORDER PROVIDING
                          Plaintiff,             TENTATIVE RULINGS RE: MOTIONS
13                                               FOR FINAL APPROVAL OF CLASS
                vs.                              SETTLEMENT, ATTORNEYS’ FEES
14                                               AND COSTS, AND SERVICE AWARD;
     FRONTWAVE CREDIT UNION,
15
                         Defendant.                [Doc. Nos. 19, 20]
16
                                                   VACATING AND RESETTING FINAL
17                                                 APPROVAL HEARING
18
19         Adriana Suarez Tapia (“Plaintiff”) brings this putative wage and hour class action
20   (the “Action”) against Defendant Frontwave Credit Union (“Defendant”). Plaintiff
21   moves for final approval of a class settlement pursuant to Federal Rule of Civil Procedure
22   23(e). See Doc. No. 19. Plaintiff also moves for an award of attorneys’ fees and costs,
23   and a class representative incentive payment. See Doc. No. 20. Defendant does not
24   oppose Plaintiff’s motions, which are currently set for hearing on July 29, 2021. See
25   Doc. No. 18 (granting preliminary approval and setting Final Approval Hearing). Having
26   reviewed the record, the Court tentatively GRANTS Plaintiff’s motions.
27         The Court tentatively finds that the proposed settlement of this class action is fair,
28   reasonable, and adequate for final approval pursuant to Federal Rule of Civil Procedure

                                                  1
                                                                             20cv1950-MMA-JLB
     Case 3:20-cv-01950-MMA-JLB Document 21 Filed 07/21/21 PageID.264 Page 2 of 2



 1   23(e), that the proposed settlement appears to be the product of serious, informed, arms-
 2   length negotiations, and that the settlement was entered into good faith.
 3         The Court also tentatively finds that Class Counsel’s requested attorneys’ fees in the
 4   amount of $31,667.67 and costs in the amount of $1,088.74 are reasonable.
 5         The Court also tentatively finds that Plaintiff’s requested incentive payment for
 6   work performed as the class representative in the amount of $5,000 is reasonable.
 7         Due to a conflict with the Court’s calendar, the Court VACATES and RESETS
 8   the Final Approval Hearing for Wednesday, July 28, 2021 at 11:00 a.m. in Courtroom
 9   3D. Counsel may appear telephonically; any counsel appearing telephonically should
10   contact Judge Anello’s Courtroom Deputy prior to the hearing for dial-in instructions.
11   The Court will review its tentative rulings with counsel during the Final Approval
12   Hearing and issue a final order and judgment thereafter.
13         IT IS SO ORDERED.
14   DATE: July 21, 2021                    _____________________________________
                                            HON. MICHAEL M. ANELLO
15
                                            United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                            20cv1950-MMA-JLB
